DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and After-final Amendment submitted 12/22/2021.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,226,276 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
In the previous Office Action, claims 9 and 11-19 were indicated as allowed; claim 20 was indicated as being allowable when the nonstatutory double patenting rejection is overcome; and claims 2-3 were objected to as being dependent on a rejected base claim but would be allowable if rewritten in independent form as well as overcoming the nonstatutory double patenting rejection.
Claims 9 and 11-19 are still allowed.  The nonstatutory double patenting rejection is overcome via the filing of the terminal disclaimer on 12/22/2021, therefore, claim 20 is allowed.  With respect to claims 2-3, the double patenting rejection is overcome.  Previously presented claim 2 contains allowable subject matter.  However, the previous Office Action erred in indicating allowable subject matter for claim 3.  It is noted that the initial indication of allowable subject matter for claim 3 in the Non-final office action dated 04/14/2021 was predicated on the fact that claim 3 was dependent on claim 2.  Applicant’s amendment on 07/14/2021 changing the dependency of claim 3 from claim 2 to claim 1 was regrettably overlooked in indicating allowable subject matter in the Final Office Action.  The reasons for indicating allowable subject matter never discussed the subject matter of claim 3, only claim 2.
The subject matter of previously presented claim 3, when not requiring the subject matter of intervening claim 2, is not allowable in view of Hibner, because Hibner discloses the presence of a pulse width modulation (PWM) circuit in electrical communication with the motor control circuit and configured to increase electrical power to the motor at Col. 20, lines 27-45.  Therefore, previously presented claim 3 without the presence of intervening previously presented and allowable claim 2 is not allowable.  
Numerous attempts were made to contact Applicant’s Representative, Jason Conway, via telephone to resolve this issue via telephone by way of a possible Examiner’s Amendment to place the application in condition for allowance, but these attempts were unsuccessful.  Accordingly, this Office Action rejects current claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,086,544 to Hibner et al. (hereinafter “Hibner”) (previously of record).
Regarding claim 1, Hibner discloses (see abstract; Figs. 1-17E; and Col 6, line 65 - Col. 28, line 18) a tissue-removing catheter (20) for removing tissue from a body lumen during a tissue-removing operation thereof (see at least Col. 4, lines 56-65), the tissue-removing catheter comprising: an elongate catheter body (70) configured for insertion into the body lumen (see at least Col. 8, lines 3 and 29-32), the catheter body having opposite distal (near #78, Fig. 4) and proximal (near #74, Fig. 4) portions, and a longitudinal axis extending between the distal and proximal portions; a tissue-removing element (cutter 96) located generally at the distal portion of the catheter body for rotation generally about the longitudinal axis of the catheter body (see at least Col. 8, lines 50-53); an electric motor (338) operably connected to the tissue-removing element to impart rotation of the tissue-removing element about a rotational axis during the tissue-removing operation of the catheter (see Col. 14, lines 52-67); a sensor configured to detect a linear advancement speed of the catheter body in the body lumen during the 
Hibner further discloses (claim 4) wherein the sensor comprises an accelerometer (by virtue of being able to detect acceleration) (see Col. 17, lines 44-57); (claim 5) wherein the motor control circuit comprises a microcontroller (511) (see Col. 16, lines 34-52); (claim 6) a handle connected to the proximal portion of the catheter body, wherein the motor control circuit and the motor are disposed in the handle (see Col. 12, line 59 - Col. 13, line 20); (claim 7) wherein the sensor is disposed in the handle (see at least Col. 14, lines 52-67); and (claim 8) wherein the sensor is disposed in the distal portion of the catheter body (Col. 24, line 66 - Col. 25, line 4).


Allowable Subject Matter
Claims 9, 11-19, and 20 are allowed.
Previously presented claim 2 contained allowable subject matter that, if amended into claim 1, would make claim 1 allowable.
As indicated in the Notice of Allowance for Parent Application 14/751369 dated 10/31/18, Hibner (the closest prior art of record) fails to fails to teach or suggest determining whether the linear/translational speed is greater than a predetermined linear/translational speed, and if so, increasing the rotational speed of the cutter in response. Rather, Hibner appears to suggest decreasing rotational speed of the cutter if the linear/translational speed is lower than the predetermined linear/translational speed. Moreover, there is no apparent reason to modify Hibner to arrive at the claimed invention.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771